IN THE MATTER OF THE PETITION OF MICHAEL DENNISON FOR A WRIT OF MANDAMUS.
No. 581, 2006.
Supreme Court of Delaware
Submitted: February 7, 2007.
Decided: February 22, 2007.
Before HOLLAND, BERGER, and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 22nd day of February 2007, the Court has considered the petition for a writ of mandamus filed by Michael Dennison, the answer and motion to dismiss filed by the State of Delaware, and the letter of nonparticipation filed by the presiding Superior Court judge, and it appears to the Court that:
(1) Dennison appealed the Superior Court's December 15, 2005 denial of his motion for correction of sentence. This Court's Order of July 14, 2006, affirmed the Superior Court's judgment, but also remanded the matter with instructions to amend Dennison's sentence to add a transition period required by statute.[1]
(2) Dennison's mandamus petition contends, and the record reflects, that the Superior Court has not amended the sentence as required by the Court's Order of July 14, 2006. Mandamus is appropriate when a trial court has failed to adhere to the mandate of an appellate court.[2]
NOW, THEREFORE, IT IS HEREBY ORDERED that the petition for a writ of mandamus is GRANTED. The Clerk of this Court is directed to send this Order to the presiding Superior Court judge for further action on a priority basis. The Order shall issue immediately; jurisdiction is not retained.
NOTES
[1]  Dennison v. State, 2006 WL 1971789 (Del. Supr.).
[2]  Compare In re Bordley, 545 A.2d 619, 620 (Del. 1988) (denying mandamus petition compelling action on motion pending before trial court) with In re Chambers Dev. Co., Inc., 148 F.3d 214, 224 (3rd Cir. 1998) (granting mandamus petition compelling action in conformity with appellate court mandate).